I concur in the opinion of the court so far as it states the purpose of the Special Acts under which the valuation in question was made by the assessors and board of relief, and treats that valuation as administrative action of a special and peculiar character.
I dissent from the conclusion that the Superior Court had no power to entertain the appeal.
We held in Toof v. New Haven, 73 Conn. 543, that a duty was imposed by the General Assembly upon the assessors and board of relief to ascertain "the fair market value" of the plaintiff's real estate, and that his appeal was based on their "failure to perform this duty" and the claim that they "acted illegally in disregarding the fair market value of the land." *Page 652 
What is commenced as an administrative proceeding may often lead up to or become converted into a judicial one, by a grant of power to a court to review action taken in the first instance by administrative officers. This doctrine is fully discussed and affirmed in both of the opinions given in Norwalk Street Ry. Co.'s Appeal, 69 Conn. 576, 599, 607.
In the case at bar, the plaintiff asserts that he owns certain pieces of real estate the true market value of which was $45,030; that the assessors gave them a valuation of $71,560; that the board of relief reduced it only to $66,560; and that he is aggrieved by this action, and claims a further reduction to what is the true value. In my opinion he has a substantial grievance for which the General Assembly had the right to give him an opportunity to seek judicial relief.
Unquestionably this would be true if the law were so that the valuation complained of was necessarily to be taken as the true valuation in making up the grand list of New Haven as of October 1st, 1900. Ives v. Goshen, 65 Conn. 456, 459. The majority of the court, however, take the view that as the law goes no farther than to make it a guide or aid in preparing that list, the fact (admitted by the motion to dismiss) that its amount is too large by $21,530 is of no legal consequence. This gross overvaluation, showing an error of nearly forty-eight per cent, it is said, legally affects nobody, and an appeal from it can involve no question of unjust or illegal taxation. The General Assembly thought otherwise. They made it from the first an integral part of the scheme for a reassessment, and presumably because they considered it a necessary and proper feature of it, that every taxpayer aggrieved by an untrue valuation might obtain prompt relief by an appeal to the Superior Court. It is the constitutional right of the legislative department to define the powers and jurisdiction of the Superior Court, and invest it with any part of the judicial power of the State, except such as necessarily can belong only to the court of last resort. Const. of Conn. Art. V, § 1. If an unjust and therefore illegal valuation of taxable property, which valuation will and should influence, though not absolutely control, the annual valuations to be *Page 653 
put upon this property in the grand list in future years, can by possibility injuriously affect the owner's interests, the General Assembly in my opinion had power to extend to him a judicial remedy. They could proceed upon their own view of the extent of the injury and the probability of resulting damage.
The rule of the common law, that a man is only liable for the damages proximately resulting from an act for which he is responsible, can be repealed by statute, and a remedy given for those which are remote and consequential. Bertholf v.O'Reilly, 74 N.Y. 509, 524. Much more can the State give the courts power to rectify any injustice committed by public agents; and whether the process be called a certiorari or an appeal, or whether it should be confined to a review of errors of law, or extended to a review of errors in judgment, is for the legislature only to decide.
But if the Superior Court could refuse to entertain an appeal, when it appeared upon the face of the record that there was no substantial grievance, this is not such a case. It is, it seems to me, probable that the valuation as left by the board of relief will be taken as the true valuation in the next grand list. If it be thus taken, the plaintiff must pay taxes next year on a valuation of his property which is more than $21,000 greater than it would be if it conformed to the legal standard of "the fair market value."
It is true that the plaintiff had another remedy by an appeal from that valuation, whenever it should be made. But the legislature could give him a choice of remedies. It is not for the courts to say what particular means of relief the General Assembly should provide. The discretion as to a selection of the proper means is vested exclusively in the legislative department.
It is impossible to classify and distribute all the powers of government with mathematical precision into three divisions and to build up an impassable wall between them. Applicationof Cooper, 22 New York, 67, 82, 84. This was recognized by the framers of our Constitution. Journal of the Constitutional Convention of Connecticut, pp. 55, 78. The *Page 654 
impossibility stands out more clearly with every new advance in civilization. No absolute trinity of governmental form can be maintained in human society, as the relations of each individual to his fellows, and of the State to all, become, and necessarily become, more numerous and complicated.
There are administrative functions which are not purely legislative nor purely executive, and there are administrative functions which, if ill-performed to the prejudice of any particular person, may legitimately present a case for judicial relief.
The Supreme Court of the United States, after an extensive review of the authorities upon a question quite similar to that here presented, came to the following conclusions: "The principle to be deduced from these cases is, that a proceeding, not in a court of justice, but carried on by executive officers in the exercise of their proper functions, as in the valuation of property for the just distribution of taxes or assessments, is purely administrative in its character, and cannot, in any just sense, be called a suit; and that an appeal in such a case, to a board of assessors or commissioners having no judicial powers, and only authorized to determine questions of quantity, proportion and value, is not a suit; but that such an appeal may become a suit, if made to a court or tribunal having power to determine questions of law and fact, either with or without a jury, and there are parties litigant to contest the case on the one side and the other."Upshur County v. Rich, 135 U.S. 467, 477. See also Hagar
v. Reclamation District No. 108, 111 U.S. 701, 710. I believe this to be law, and that the appeal now before us is a true suit for judicial relief and presents a proper case for granting legal redress for a substantial injury. *Page 655